DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 30, 2022.  As directed by the amendment: claim(s) 2-18 have been amended, claim(s) 1 and 21 have been cancelled, and claim(s) 23-24 have been added. Thus, claims 2-20 and 22-24 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2-20 and 22-24 are objected to because of the following informalities:
Claim 22 utilizes the acronym PPG before establishing what PPG stands for and then dependent and subsequent claims state the entire word but then utilizes the wrong acronym in the parenthesis. 
There are various typos through the claims, specifically, the use of the acronym PPG is misspelled as PPC, PGG and other variations.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analyzer” in claims 5 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-10 and 22-24 are rejected under 35 U.S.C. 101 because, although the claims are related to a wearable system which is a machine (step 1), the claimed invention is directed to an abstract idea, specifically to a mental process. The claims detail a wearable system and method that records/detects sensor data (specifically ECG and PPG data) from the wrist of a patient,  generating and aligning segments of the electrical data with the PPG data, averaging the electrical segments to get an extraction of the average ECG waveform with reduced noise.
	Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A:Prong 1). With regard to Step 2A:Prong 2, the judicial exception is not integrated into a practical application due to the fact that beyond utilizing this technique with a computing system (i.e. processor), this can be performed simply by the user collecting data and then manipulating the data in a useful way to minimize the noise of the output data. Specifically, the steps of obtaining/detecting, generating, aligning, and averaging the data is mere data analysis/evaluation that can be accomplished in a person’s mind. Additionally, as written, the limitation “the recording of the electrical signal and the PPG signal being simultaneously measured at the single wrist of the patient” is intended use and doesn’t limit the structure of the claimed device. As far as a device claim, if the prior art has the same structure as required by the claims then it would be capable of performing the same functionality. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



Additionally, claim 20 is also rejected under 35 U.S.C. 101 because, although the claim is related to a non-transitory computer-readable storage medium implementing a method (step 1), the claimed invention is directed to an abstract idea, specifically to a mental process. The claims detail a wearable system and method that records/detects sensor data (specifically ECG and PPG data) from the wrist of a patient,  generating and aligning segments of the electrical data with the PPG data, averaging the electrical segments to get an extraction of the average ECG waveform with reduced noise.
	Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A:Prong 1). With regard to Step 2A:Prong 2, the judicial exception is not integrated into a practical application due to the fact that beyond utilizing this technique with a computing system (i.e. processor), this can be performed simply by the user collecting data and then manipulating the data in a useful way to minimize the noise of the output data. Specifically, the method steps of obtaining/detecting, generating, aligning, and averaging the data is mere data analysis/evaluation that can be accomplished in a person’s mind. 
Additionally, as written, for a Non-transitory Computer-Readable storage medium  (CRM) claim the limitation “via at least a first input plate and a second input plate of at least one electrical sensor associated with a wearable device…” is intended use and doesn’t limit the structure of the claim. As far as a CRM claim, it does not matter where the data comes from, how the data is received or when the data is received as it only requires the data to be input. Furthermore, the claims have not positively recited/required a wearable device and even if it were, the details regarding how a person wears the wearable device when the data is recorded is intended use.
As established with the Alice decision, merely utilizing a processor or computer to automate and implement a method does not make it novel or patentably distinct. Additionally, the PPG optical sensors and electrode sensors utilized within the claims are merely generic sensors that capture photoplethysmogram and ECG data that is merely relates to the field of use but doesn’t detail any specificity outside of a generic sensor. Similarly, with the processor and memory stated within the claims, it appears to be generic well-understood, routine, conventional elements that are being used for analyzing the biometric data, specifically the heart rate variability.  Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).
Dependent claim 6, details that the electronic sensor includes a first input plate configured to be located at an inner side of the wrist and a second input plate configured to be located at an outer side of the wrist. This claim appears as though it would integrate the judicial exception into a practical application as it requires a particular type of electronic sensor arranged in a particular way in order to gather the data required to perform the methods and utilize the system.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims detail the use of an analyzer to detect changes in the average ECG waveform over time. However, the specification doesn’t detail an “analyzer” instead it appears to be done either in “the cloud” as outlined in [0034] of the instant specification or just that the wearable device presumably the processor van analyze the data overtimes as detailed in [0016]-[0017].  The instant specification fails to detail a separate processor or analyzer that performs this function. Therefore, it appears the applicant is attempting to claim new matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites limitations that are already required by the independent claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Allowable Subject Matter
Claims 11, 16 and 18-19 are allowed.
Claims 12-14, 15 and 17 that are currently dependent on independent claim 11 are not listed as allowable as they currently are objected and rejected under 35 U.S.C. 112(d) respectively. If these issues were to be fixed by correcting the typos and canceling the claim that fails to further limit then they would also be allowable.
The prior art neither teaches nor suggest, when the claim is taken as a whole a method for extracting an average ECG waveform utilizing a first and second input plate from a single wrist of a patient placed on opposite sides of the wrist, utilizing a PPG signal from an optical sensor to time-lock the electrical signal in order to average it and reduce the noise.  The instant specification details that this method improves current methods as it limits the requirement of the patient’s active participation in the measurement process by eliminating the need for a second device/location to close the electric circuit utilizing another body part as detailed in [0008]-[0009] in order to gain useful ECG data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							December 8, 2022
/J.F.H./
Examiner, Art Unit 3792        


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792